                     Case 16-12577-MFW            Doc 496       Filed 03/26/21      Page 1 of 1


                        UNITED STATES BANKRUPTCY COURT
                                 District of Delaware
                             824 Market Street, 3rd Floor
                                Wilmington, DE 19801

In Re:                                                    Chapter: 7
XCI Liquidation, Inc.

 EIN: 38−3394611                                          Case No.: 16−12577−MFW
Xtera Communications, Inc.
                                                          Claim No.* (if known): 25
                                                          Amount (if known): $16,826.92



                                      NOTICE OF TRANSFER OF CLAIM

To William McCutcheon Claimant/Transferor:

       YOU ARE HEREBY NOTIFIED that on 3/26/2021, a Transfer of Claim was filed with this Court purporting
to transfer to JM Investment Trust, Transferee, a claim previously filed by you.

       Any objection to this Transfer must be in writing and filed with the Clerk at the address below within (21) days
of the date of this Notice, and a copy served on the Transferee. If no objection is timely received by the Court, the
Transferee will be substituted as the original claimant without further order of the Court.

Clerk of Court                                     Transferee
United States Bankruptcy Court                     JM Investment Trust
District of Delaware                               6800 Paragon Place, Ste 202
824 Market Street                                  Richmond, VA 23230
Wilmington, DE 19801




Dated: 3/28/2021

                                                                           Una O'Boyle, Clerk of Court


*Claim no. as assigned by the Court, which may be different from the claim no. as assigned by the Trustee.
